Citation Nr: 0532447	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-06 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependency.

2.  Entitlement to service connection for coronary artery 
disease secondary to in-service tobacco use.
  

WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision, and was remanded in October 
2003.  
  
The Board notes that the attorney who had represented the 
veteran before VA in connection with this appeal is no longer 
authorized to represent claimants before VA.  The veteran was 
notified of the revocation of the attorney's authority to 
represent claimants, and was advised of his options to obtain 
different representation in this matter.  He did not respond 
to the letter and has not made a designation in this regard.  
Therefore, the veteran remains unrepresented in this matter.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show a current 
diagnosis of nicotine dependency.

2.  The preponderance of evidence fails to link the veteran's 
coronary artery disease with either his time in service or 
with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nicotine 
dependency are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


2.  The criteria for service connection for coronary artery 
disease are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.

Since the veteran's claim for disability due to in-service 
tobacco use was filed before June 9, 1998 (the veteran's 
claim was filed in November 1997), the Board must consider 
the law as it existed at that time.

With regard to claims filed prior to June 9, 1998, service 
connection can be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).

Two medical questions arise in cases where secondary service 
connection for a tobacco- related disability is sought: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) was the nicotine dependence which arose 
during service considered the proximate cause of disability 
occurring after service. With regard to the first question, 
the determination of whether the veteran is dependent upon 
nicotine is a medical issue. If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, it must 
then be determined whether the post-service usage of tobacco 
products was the proximate cause of the disability upon which 
occurred after service. A supervening cause of the disability 
or death would sever the causal connection to the onset of 
nicotine dependence in service.


Nicotine Dependence

At his hearing before a decision review officer in November 
1997, the veteran testified that he began smoking as a 
teenager, but that packs would last him several weeks, and it 
was not until his time in Vietnam that he began smoking 
heavily (2 packs a day).  After Vietnam, the veteran 
indicated that he went down to about a pack and a half on 
average, and has tried to quit a couple of times but the 
stress made him too irritable.

Both service medical records, and post-service treatment 
records, fail to document treatment for nicotine addiction.

At a December 2004 VA examination, arranged specifically to 
evaluate the veteran's alleged nicotine dependence, the 
examiner noted the veteran's history of smoking beginning 
when he was a teenager and increasing while he was in 
Vietnam.  However, after examining the veteran, the examiner 
concluded that he had not found sufficient evidence to 
warrant the diagnosis of nicotine dependence.

While the veteran has testified as to his smoking history, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to diagnose himself with nicotine dependence. 

Given that the veteran's claims file is void of a diagnosis 
of nicotine dependence, the preponderance of evidence is 
against his claim, and it is therefore denied.

Coronary Artery Disease 

The evidence of record reflects that the veteran has been 
diagnosed with coronary artery disease.  However, the 
preponderance of evidence fails to show that the coronary 
artery disease is related to his time in service, either 
directly or secondarily.

Service medical records fail to show any treatment for heart 
problems while the veteran was in service, and on the 
veteran's separation physical he was noted to have a normal 
heart by the medical officer.

While treatment records reflect that the veteran has a 
history of coronary artery disease dating from at least 1992, 
the veteran's claims file is void of a medical opinion of 
record linking his coronary artery disease with either his 
time in service, or with a service-connected disability.  In 
December 2004, the veteran underwent a VA examination at 
which the examiner, after outlining the veteran's history of 
coronary artery disease, opined that the veteran's coronary 
artery disease is in no way related to his active military 
duty, and that there is no evidence that his active military 
duty contributed to his current heart disease.

The examiner also indicated that while the veteran has smoked 
since he was a teen and while smoking is a risk factor for 
coronary artery disease, it has already been established that 
the veteran does not have a nicotine dependency.  

Given that the veteran's claims file is void of a medical 
opinion of record connecting his coronary artery disease 
either to his time in service, or to a service-connected 
disability, the veteran's claim of entitlement to service 
connection for coronary artery disease is denied on both a 
direct and secondary basis.



II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in March 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in March 2004 was not given 
prior to the first adjudication of the claim, it was given 
prior to a subsequent adjudication (in an August 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records identified by the veteran have been 
obtained, and the veteran indicated in March 2003 that he had 
only received medical treatment through the VA.  The veteran 
was also provided with several examinations (the reports of 
which has been associated with the claims file); and the 
veteran testified before a decision review officer (the 
transcript of which has been associated with the claims 
file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for nicotine dependency is denied.

Service connection for coronary artery disease is denied.
  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


